Case: 15-20113      Document: 00513532639         Page: 1    Date Filed: 06/03/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                    No. 15-20113                                  FILED
                                  Summary Calendar                             June 3, 2016
                                                                             Lyle W. Cayce
                                                                                  Clerk
DONALD L. BLOOM,

                                                 Plaintiff-Appellant

v.

MEMORIAL HERMANN HOSPITAL SYSTEM; MEMORIAL HERMANN
MEMORIAL CITY HOSPITAL,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:14-CV-3380


Before JOLLY, BENAVIDES, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Donald L. Bloom filed a civil action against Memorial Hermann Hospital
System and Memorial Hermann Memorial City Hospital (collectively referred
to herein as Memorial Hermann Health System). 1 In this court, Bloom appeals



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.

       1Memorial Hermann Health System is incorrectly identified in case filings and the
caption as Memorial Hermann Hospital System, Memorial Hermann Memorial City
Hospital, and Memorial Hermann Hospital System et al.
    Case: 15-20113     Document: 00513532639        Page: 2   Date Filed: 06/03/2016


                                  No. 15-20113

the district court’s denial of his motion for a default judgment and the
dismissal of his complaint for lack of subject matter jurisdiction.
      We review a district court’s denial of a motion for a default judgment for
abuse of discretion. See Lewis v. Lynn, 236 F.3d 766, 767 (5th Cir. 2001). Here,
Bloom asserts that he was entitled to a default judgment because Memorial
Hermann Health System filed its first responsive pleading one day late.
However, even in the face of a technical default, such as when a party files its
first responsive pleading late, a movant is not entitled to a default judgment
as a matter of right. See Ganther v. Ingle, 75 F.3d 207, 212 (5th Cir. 1996).
Accordingly, we cannot say that the district court abused its discretion in
determining that a default judgment was unwarranted. See Lewis, 236 F.3d
at 767; Sun Bank of Ocala v. Pelican Homestead and Sav. Ass’n, 874 F.2d 274,
276 (5th Cir. 1989).
      Regarding Bloom’s second claim, we conduct a de novo review of a district
court’s dismissal for lack of subject matter jurisdiction. Randall D. Wolcott,
M.D., P.A. v. Sebelius, 635 F.3d 757, 762 (5th Cir. 2011). “A case is properly
dismissed for lack of subject matter jurisdiction when the court lacks the
statutory or constitutional power to adjudicate the case.” Hooks v. Landmark
Indus., Inc. 797 F.3d 309, 312 (5th Cir. 2015) (internal quotation marks and
citation omitted). Bloom has not met his burden of identifying a statutory or
constitutional provision giving the district court authority to adjudicate his
case. See id.; Wolcott, 635 F.3d at 762. Thus, he has shown no error in the
dismissal of his action for want of jurisdiction.
      AFFIRMED.




                                        2